Citation Nr: 0313754	
Decision Date: 06/24/03    Archive Date: 06/30/03	

DOCKET NO.  99-21 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain with tendon laxity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and September 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was previously before the Board in September 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review. 


FINDING OF FACT

Right ankle sprain with tendon laxity is currently productive 
of no more than a moderate limitation of motion of the right 
ankle, accompanied by pain, and some instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ankle sprain with tendon laxity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, and Part 4, Code 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of February 2002, and in a Supplemental 
Statement of the Case in June 2002 (referenced therein), the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence should be secured by the veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify and assist the veteran exists in this 
case.  

Factual Background

During a June 1998 VA orthopedic examination in June 1998, 
the veteran reported that while running a PT test in service, 
he hit a pothole, sustaining a bad strain of the right ankle.  
Throughout the years, he experienced occasional problems with 
the right ankle, though not serious enough for him to seek 
any help.  Recently, his ankles had gotten slightly puffy and 
achy.  The right ankle kept twisting out of place, even on 
flat services.  He bought a brace, and had been wearing it 
for two weeks.  On those occasions when the aching was bad, 
he took medication.  

On physical examination, the veteran exhibited a normal gait.  
He was able to walk on his toes, though with slight pain in 
the right ankle.  He was similarly able to walk on his heels, 
though his right ankle inverted.  His right shoe was worn on 
the lateral surface of the heel more so than on the left.  
Examination of the right ankle showed slight swelling, with 
the ankle measuring 27 centimeters as compared to 
26 centimeters on the left.  The ankle was nontender to 
palpation, though there was some evidence of crepitus.  Range 
of motion measurements of the right ankle showed dorsiflexion 
from 0 to 10 degrees, plantar flexion from 0 to 45 degrees, 
inversion from 0 to 25 degrees, and eversion from 0 to 
10 degrees.  X-ray studies of the right ankle were within 
normal limits.  The pertinent diagnosis was tendon laxity of 
the right ankle, with a history of right ankle sprain.  

In a rating decision of July 1998, the RO granted service 
connection (and a 10 percent evaluation) for right ankle 
sprain with tendon laxity, effective from April 20, 1998, the 
date of receipt of the veteran's claim.  

On private examination in August 1998, the veteran gave a 
history of longstanding right ankle instability.  Since 
February 1998, he had experienced recurrent strains, 
approximately six of which were severe.  He had received 
conservative treatment, including physical therapy, which 
helped to some degree.  He was very active, and sometimes 
performed karate-type maneuvers.  He was a sales person, and 
did a lot of walking, though not on uneven surfaces.  
Accordingly, his right ankle did not bother him at work.  He 
wore high-cut shoes, which seemed to help.  Reportedly, his 
pain was very minimal at the present time.  Most of his pain 
was located in the front of his ankle, and of a dull-aching 
type, which was relieved by rest.  He denied any numbness or 
tingling.  

On physical examination, the veteran walked with a normal 
heel-toe gait progression.  The right ankle showed point 
tenderness along the anterior talofibular ligament, though 
there was more tenderness along the tibiotalar joint.  The 
ankle displayed a significant positive anterior drawer test 
when compared to the left side.  Also noted was increased 
varus instability when compared to the left side.  He showed 
significant weakness of the peroneal tendon, once again, when 
compared to the contralateral side.  

Radiographic studies showed evidence of early tibiotalar 
arthrosis, in addition to anterior tibiotalar impingement.  
The clinical assessment was of chronic ankle instability; 
anterolateral impingement syndrome; and tibiotalar 
degenerative joint disease.  It was recommended that the 
veteran undergo a conservative trial with a lace-up ankle 
splint, during which time he would work on peroneal tendon 
strengthening and proprioception.  

A private emergency department record dated in September 1999 
reveals that the veteran was seen at that time for an injury 
to his right ankle.  He stated that, while at work, he 
twisted his right ankle on some steps, tumbling to the 
ground, but denied any injury to anything other than his 
right ankle and foot.  It was painful for him to do any 
weight bearing.

On physical examination, there was evidence of tenderness 
over the lateral malleolar region, though with no edema or 
evidence of skin changes.  There was no tenderness medially 
or over the posterior ankle.  There was, however, some 
tenderness and edema overlying the cuboid bone, though 
without ecchymosis or puncture.  Pedal pulses were within 
normal limits, and sensation to touch was intact.  The ankle 
displayed a good range of motion, though with pain on 
inversion and eversion.  There was no evidence of gross 
laxity, and the anterior aspect of the foot and ankle were 
not tender.  

Radiographic studies of the right foot and ankle were 
suggestive of an avulsion fracture of the tarsal navicula, 
though there was no tenderness in that area.  Also noted was 
a sesamoid bone overlying the cuboid, though with no obvious 
fracture.  Radiographic studies were subsequently reviewed 
with a radiologist, who was of the opinion that the avulsion 
injury could be a nonunion from a prior trauma since there 
was no tenderness in the area in question.  Radiographic 
studies were felt to be consistent with an acute strain, with 
the avulsed area most probably not the result of the 
veteran's recent injury.  The pertinent diagnosis was acute 
sprain of the right ankle and foot; and avulsion fracture, 
tarsal navicula, of uncertain age.

During a VA orthopedic examination in early November 1999, 
the veteran reiterated complaints regarding the right ankle.  
He had seen an orthopedic surgeon in July 1998, who gave him 
a brace, which he had been wearing for a while. He stated 
that his right ankle was better, though the cold caused it to 
hurt and stiffen up.  He had taken a bad fall in September of 
1999.  He had received workmen's compensation when his right 
foot went out from under him.  He described the right ankle 
pain as sharp, and sometimes dull.  His ankle was weak, and 
occasionally became stiff and swollen, though with no heat or 
redness.  He complained of instability and giving way, as 
well as locking, fatigability, and a lack of endurance.  
Treatment consisted of a gel cast, and medication. Rest and 
the use of a brace and ice made his right ankle better.  
While he did use an ankle brace, he did not utilize a cane, 
and had undergone no corrective surgery.  He experienced no 
dislocations or recurrent subluxations.  Nor did he suffer 
from inflammatory arthritis.  

On physical examination, the right ankle showed some 
swelling, as well as tenderness anteriorly and over the 
talus, though with no crepitus.  The right foot was swollen, 
though there were good pulses in the right foot and ankle.  
The veteran was wearing a splint on his right ankle which he 
removed for the examination.  

Range of motion measurements showed dorsiflexion of the right 
ankle from 0 to 5 degrees actively with pain, 0 to 7 degrees 
passively with pain, and 0 to 10 degrees after fatiguing, all 
with pain.  Plantar flexion of the right ankle was from 0 to 
48 degrees actively, 0 to 49 degrees passively, and 0 to 
53 degrees after fatiguing, once again, with pain.  The pain 
began in the veteran's right ankle at the time of initial 
functioning, and continued throughout the testing procedure, 
stopping only when the testing stopped.  Radiographic studies 
of the right ankle were within normal limits, as were 
radiographic studies of the right foot.  The pertinent 
diagnosis was chronic sprain of the right ankle, with normal 
X-rays.  

In a statement of January 2000, the veteran's private 
physician indicated that the veteran had a limited range of 
motion due to his injury.  Reportedly, in November, the 
veteran's range of motion was from positive 7 to positive 
50 degrees, which, in the opinion of his physician, 
constituted a moderate disability.

In a private physical therapy report of November 2000, it was 
noted that the veteran showed dorsiflexion on the right to 
13 degrees, with plantar flexion to 47 degrees.  Strength was 
good, though there was still some weakness at the everter.  
Pain was reported as seven out of 10 on an uneven surface, 
and three out of 10 on an even surface, and lacking in 
consistency.  There was some instability of the right ankle 
on lateral movement, though this problem had improved.  
However, the veteran was still at risk for a resprain.  
Eversion strength was 3 +/5, accompanied by limited pain.  
Inversion strength was 4-/5, once again, with limited pain.  
Proprioception was described as improved, though there was 
still some instability and pain.  Also noted was that the 
veteran would benefit from an ankle stabilizing support which 
did not limit his dorsiflexion or plantar flexion.  

VA records covering the period from June 1998 to September 
2001 are of record.  During the course of outpatient 
treatment in September 2000, the veteran complained of 
chronic right ankle pain.  Reportedly, since the time of his 
initial injury, he continued to experience pain, as well as a 
feeling of instability.  He did not use a brace.  He 
experienced swelling and pain when on his feet for several 
hours.  On physical examination, there was tenderness along 
the lateral ligaments, though with no edema, and no 
instability.  The pertinent diagnosis was chronic ankle 
sprain.  

During the course of VA outpatient treatment in November 
2000, the veteran complained of pain in his right ankle.  
Initially, this was felt to be an injury.  However, on 
palpation of the anterior tibiofemoral ligament, there was no 
tenderness.  Nor was there any tenderness when externally 
rotating the ankle.  He experienced difficulty in walking 
across a hill with his right foot in a downhill position.  
Reportedly, this put his foot in inversion, and aggravated 
his pain.  He experienced significantly less or almost no 
pain were he to walk across a hill with the right foot in the 
uphill position, putting his foot in a position of eversion.  

During the course of VA outpatient treatment in January 2001, 
full range of motion of the veteran's right ankle, with no 
instability, was noted.  Radiographic studies were negative.  
It was recommended that the veteran wear an ankle brace.  

On VA orthopedic examination in May 2002, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Regarding the right ankle, he continued to 
experience problems.  One of these problems consisted of pain 
which was chronic and dull, though were he to be on his feet 
more than eight hours, the pain became "stabbing."  He 
indicated that, in damp and cold weather, the pain in his 
ankle was of a burning type.  Early in the morning, the right 
ankle was somewhat worse, and very stiff; however, during the 
day, as he continued to move about, it tended to loosen up.  
He denied any problems with heat or redness.  The veteran 
stated that his right ankle would sometimes give way, and 
that he had more difficulty walking down stairs, or down an 
incline.  He suffered from a lack of endurance.  When his 
right ankle was swollen, he used ice, and rested the ankle.  
Also noted was that the veteran wore high-top boots, which 
helped to support his right ankle.  Reportedly, the veteran 
had been given a shoe "wedge" to put in his right shoe, which 
to some degree helped to stabilize his ankle.  He stated that 
he was a machine operator, and that he had lost no time from 
work.  Reportedly, he performed no heavy lifting.  

On physical examination, the veteran's right ankle was 
swollen and tender anteriorly and over the talus, though with 
no crepitus.  He was able to walk up and down three flights 
of stairs without his ankle brace, and, while he had no 
difficulty walking up the stairs, by the second flight, when 
walking down, his right ankle became unstable, with the 
result that he almost lost his balance.  He was able to 
dorsiflex his right ankle from 0 to 5 degrees actively with 
pain, from 0 to 7 degrees passively, and from 0 to 10 degrees 
after fatiguing, all with pain in the lateral position, and 
across the top of the right ankle.  Plantar flexion of the 
right ankle was from 0 to 48 degrees actively, passively, and 
after fatiguing, accompanied by lateral pain.  Inversion was 
from 0 to 35 degrees actively, passively, and following 
fatigue.  Eversion was from 0 to 5 degrees actively, and to 
9 degrees passively and after fatiguing, all with lateral 
pain.  When testing the veteran's right ankle against 
resistance, range of motion was the same, though the veteran 
did experience increased pain with eversion and plantar 
flexion.  X-ray study showed no significant changes since 
1999.  The pertinent diagnosis was chronic sprain of the 
right ankle.  

The examiner opined that in 1999, the veteran had complained 
of pain in his right ankle active, passively, and after 
fatiguing, his range of motion actually improved , with the 
result that there was no limitation of functional ability 
caused by his right ankle pain or weakness.  He exhibited 
coordinated movements and a normal gait, with the exception 
of the stair exercise, where once his right ankle gave way, 
it caused him to favor his right side.  In the opinion of the 
examiner, the veteran would experience flareups of swelling 
in his right ankle were he not to be wearing high-top shoes 
or an ankle brace.  Also noted was that, once a person 
sustained a severe sprain of an ankle, the ankle tended to 
remain weak.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the case at hand, service connection and an initial 
10 percent evaluation for right ankle sprain with tendon 
laxity were made effective April 20, 1998, the date of 
receipt of the veteran's claim.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

On VA orthopedic examination in June 1998, the veteran 
displayed a normal gait.  Though accompanied by slight pain 
and inversion of his right ankle, he was nonetheless able to 
walk on both his toes and heels.  There was no evidence of 
tenderness to palpation of the right ankle, though some 
crepitus was in evidence.  

On subsequent private medical examination in August 1998, the 
veteran once again complained of pain in his right ankle.  
However, that pain was described as "very minimal."  The 
veteran denied any problems with numbness or tingling, and 
was once again able to walk with a normal heel-toe gait.  

On VA examination in November 1999, the veteran stated that 
his right ankle was "better," though he at times tended to 
fall.  The veteran described his ankle pain as sharp, and 
sometimes dull.  While he continued to experience problems 
with instability, he had suffered no dislocations or 
recurrent subluxations.  Range of motion measurements of the 
right ankle showed dorsiflexion from 0 to 5 degrees actively, 
with plantar flexion from 0 to 48 degrees actively, 
accompanied by pain.  

The Board observes that, in correspondence of January 2000, 
the veteran's private physician indicated that, in his 
opinion, the veteran suffered from a "moderate" disability as 
a result of his right ankle pathology.  Current orthopedic 
examination findings (in May 2002) are consistent with 
continued right ankle impairment, showing some swelling of 
the right ankle, in conjunction with tenderness, though once 
again with no crepitus.

The 10 percent evaluation currently in effect contemplates 
the presence of a moderate limitation of motion of the 
veteran's service-connected right ankle.  38 C.F.R. Part 4, 
Code 5271 (2002).  An increased evaluation would require 
demonstrated evidence of a marked limitation of motion of the 
right ankle, or, in the alternative, ankylosis or evidence of 
malunion of the os calcis or astragalus, 38 C.F.R. Part 4, 
Codes 5270, 5271, 5272, 5273 (2002).  However, as is clear 
from the above, the veteran does not suffer from ankylosis of 
his right ankle.  Nor is there evidence of the marked 
limitation of motion requisite to the assignment of an 
increased evaluation.  While it is true that, as a result of 
the veteran's service-connected disability, he experiences 
pain and some instability, such findings do not approximate 
the criteria for an increased rating.  Accordingly, an 
evaluation in excess of 10 percent for right ankle sprain 
with tendon laxity is not warranted.


ORDER

An evaluation in excess of 10 percent for right ankle sprain 
with tendon laxity is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

